
	
		I
		111th CONGRESS
		2d Session
		H. R. 4685
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Ms. Norton introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide for the permanent existence of the United
		  States Parole Commission.
	
	
		1.Short titleThis Act may be cited as the
			 United States Parole Commission
			 Authorization Act of 2010.
		2.Making the United
			 States Parole Commission permanentSection 235(b) of the Sentencing Reform Act
			 of 1984 (18 U.S.C. 3551 note) shall apply with respect to the United States
			 Parole Commission as though that section contained no limitation on the time
			 period of its effect.
		
